Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA @ECEIVED

7) GAN28 AIG yu

     

  

DETRAYLES RICH, ) seman p UAPKETT CLK
| ) Per arRict COURT
Plaintiff, ) nel OT AL
) CIVIL ACTION NO::
v. ) [dO -CV- COCG -saw
)
ASRC FEDERAL HOLDING COMPANY, __ )

LLC, ASRC PRIMUS SOLUTIONS, INC. AND )

PRIMUS SOLUTIONS, LLC, )
FORT RUCKER DIVISION )
) JURY DEMAND
)
Defendant. )
COMPLAINT

COMES NOW the Plaintiff, Detrayles Rich (“Rich”), by and through
his attorney of record, and for his Complaint against the Defendants ASRC
Federal Holding Company, LLC (“Primus”) and Primus Solutions, LLC,
states the following: |
I, JURISDICTION

1. The jurisdiction of the Court is invoKed pursuant to 28 U.S.C. §
1331 (Federal question) and 1343 (Civil Rights), and venue is appropriate
under 28 U.S.C. §1391 (all parties are located within the Middle District of
Alabama, and all the acts complained of took place in the Middle District of

Alabama).
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 2 of 15

2. This is a suit authorized and instituted pursuant to Title VII of the
_Act of Congress known as the “Civil Rights Act of 1964,” as amended,
including the Civil Rights Act of 1991, 42 U.S.C. §2000(e) et. seq. and 42
US.C. § 1981.

3. The Plaintiff has fulfilled all conditions precedent to the institution
of this action under Title VII of the Act of Congress known as the “Civil
Rights Act of 1964,” as amended, the Civil Rights Act of 1991 codified as
42 U.S.C. §2000e et seq.

4. On June 17, 2019, the Plaintiff timely filed his charge of
discrimination within 180 days of occurrence of the last discriminatory act.
(See Charge of Discrimination attached hereto as Exhibit A).

5. On Friday, November 1, 2019, the EEOC issued a “Right to Sue”
letter which was mailed on November 1, 2019 and later received by the
Plaintiff on Monday, November 4, 2019 via United States Mail. (See “Right
to Sue” letter and post marked envelope attached as Exhibit B).

6. The plaintiff timely filed this lawsuit within 90 days of his receipt
of his “Right-to-Sue” letter from the EEOC.

7. There are no conditions precedent to the institution of this action
under 42 U.S.C. §1981. All of the allegations of the Complaint occurred

within four (4) years of the complaint. 28 U.S.C. § 1658(a); See Jones v: R.
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 3 of 15

 

R. Donnelley & Sons Co., 541 U.S. 369 (U.S. 2004); Baker v. Birmingham
Board of Education, 531 F.3d 1336, 1339 (11 Cir. 2008)(where the Lith
Circuit found the District Court erred in applying the two year 1983 statute
of limitation, and held 42 U.S.C. §1981 has a four year statute of limitation
pursuant to 28 U.S.C. §1658).

Il. PARTIES

8. Rich is over the age of nineteen (19), is a citizen of the United
States, a resident of the Middle District of Alabama.

9. The Defendants, ASRC Federal Holding Company, LLC, ASRC
Primus Solutions, Inc. and Primus Solutions, LLC, (collectively “Primus”)
are each corporations, which do business in the Middle District of Alabama.

10. At all times relevant to this suit, Primus was Rich’s employer for
the purposes of Title VII and is an entity subject to suit under Title VII.

11. Primus employed more than fifteen (15) employees for twenty
(20) or more calendar weeks of the year preceding the Plaintiff's complaint.
Il. FACTUAL ALLEGATIONS

12. Rich is an African American.
13. Rich was employed by Primus at all times material to the

complaint.
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 4 of 15

14. On or about September 17, 2015, Rich began his employment
with Primus. |

15. On or about September 29, 2015, Jason Batchelor, Caucasian,
was hired to work for Primus, |

16. While Rich was a part-time employee, he did work over 30 hours
per week.

17. On or about January 6, 2016, Keith Faulk, Caucasian, was hired
to work for Primus. |

18. On or about April 19, 2016, Christopher Watson, Caucasian,
was hired to work for Primus.

19. In or around July, 2016, Rich notified Primus management of
his interest in getting the proper training to assist him in becomming a temp
lead and later full-time lead at one of three base fields.

20. Throughout his employment, Rich was repeatedly told he would
be given the paperwork to be issued a CAC card and receive proper training
for temp-lead or lead person.

21. On or about September 17, 2016, after one year of employment,
Rich was eligible for insurance.

22. To obtain insurance, Rich had to notify human resources to

obtain the necessary paperwork to apply.
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 5 of 15

23. After one year of employment with Primus, Rich notified human
resources that he wanted to apply for insurance.

24. At that time, Rich was told by Human Resources he was
ineligible for insurance.

25. Rich explained to Human Resources that he, in fact, worked over
30 hours each week and was eligible for insurance; however, Human
Resources refused to allow him to apply for insurance.

26. Rich then asked Human Resources for confirmation that he was
ineligible for insurance so that his wife (who was a city employee and not
required to pay for individual coverage) could add Rich to her insurance.

27. Since Rich was denied insurance by Primus, Rich’s wife was
required to pay $235.00 per month to cover Rich,

28. Rich continued to inquire about insurance over the next two
years and he was repeated told he was ineligible.

29. During his employment, Rich applied for several lead positions.

30. In or around October 2016, Jason Batchelor received training
and his CAC card.

31. In or around November, 2016, Jason Batchelor received a

promotion for which Rich applied.
Case 1:20-cv-00069-SRW Document 1 Filed 01/28/20 Page 6 of 15.

32. In or around August, 2018, Keith Faulk received training, a
CAC card, and a promotion for which Rich applied. —

33. Also around August, 2018, Christopher Watson received
training, a CAC card, and a promotion for which Rich applied.

34. Primus was supposed to go by Seniority to determine who
receives training, a CAC card, and then job selection.

35. Rich had more Seniority over Jason Batchelor, Keith Faulk, and
Christopher Watson yet he never received training, a CAC card or a
promotion.

36. In or around October or November, 2018, complained to his
supervisor, Will Martin, and Safety Manager, Deitrick Kyles about racial
discrimination due to the fact he had not received his CAC card, training or a
promotion.

37. On or about November 5, 2018, Rich filed a grievance with
Primus complaining of racial discrimination in the selection of Lead or
Team Lead positions.

38. After Rich filed his grievance, Christopher Watson called Rich
and told him he wanted to train Rich because Primus was concermed that

Rich was going to file a lawsuit.
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 7 of 15

39. On or about November 6, 2018, a Lead Refueler position at
Hanchey AHP 2" shift was posted and Rich was the second person to apply
on the list.

40. Also on or about November 6, 2018, a full time Driver/Refueler
positon at Cairns 1‘t Shift was posted and Rich was the second person to
apply on the list.

41. Also on or about November 6, 2018, a Lead Refueler position at
Lowe AHP 1* Shift was posted and Rich was the second person to apply on
the list

42. On or about November 8, 2018, Rich filed a second grievance
regarding Primus refusal to allow Rich to apply for insurance of which he
was eligible.

43. On or about January 11, 2019, a Lead Refueler position at
Cairnes AHP 2" shift was posted and Rich was the third person to apply on
the list.

44. Rich was never promoted to any lead positions even though he ©
was qualified for those positions.

45. On or about January 21, 2019, the Lead Refueler Cairns AHP

24 shift position was given to Jason Batchelor, Caucasian, who had less
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 8 of 15

seniority than Rich, and who also had been previously suspended for a week
due to speeding in the truck.

46. On or about January 31, 2019, Rich received a letter from
Human Resources Manager, Michelle Kammerer, stating he was terminated,
effective immediately.

47. Primus’ stated reason for termination was that Rich was
responsible for a fuel spill.

48. The fuel spill was not Rich’s fault.

49, There had been several fuel spills, and no other employee was
terminated,

50. Willow Glover, African American, along with Michael
Constable, Caucasian were both involved in a fuel spill.

51. Only the African — American employee, = Mr.
Glover, was disciplined fot the fuel spill as he was suspended.

52. Mr. Glover had not complained of racial discrimination at the
time his discipline occurred.

53. Rich, who had complained of race discrimination was terminated
instead of being simply suspended.

54. Rich was terminated instead of being not disciplined at all like

white employees.
Case 1:20-cv-00069-SRW Document 1 Filed 01/28/20 Page 9 of 15

IV. CLAIMS
COUNT I- RACE DISCRIMINATION-
DISPARATE TREATMENT 42 USC 2000(e) et. seq.
and 42 U.S.C. 1981

55. The defendant discriminated against the plaintiff because of his
race in the terms, conditions, and privileges of employment.

56. The Plaintiff, Rich is a member of a protected class as he is an
African American.

57. Rich was treated different from other similarly situated employees
when he was: |

a. not provided insurance even though he was eligible for
insurance,

b. he was not provided a CAC card,

c. he was not providing training,

d. and he terminated for a fuel spill.

58. The stated reason for failing to provide insurance is pretext as
white employees were provided insurance when they worked for 30 hours
or more per week for one year.

59. The stated reason fot failing to provide training and CAC cards,

_ that Primus is not giving cards and training at the moment and that they are
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 10 of 15

working on it, is pretext as Jason Batchelor, Keith Faulk, and Christopher
Watson were each given training and cards.

60. F urther, seniority was supposed to be considered when providing
CAC cards and training which would mean Rich should have been first to
receive the CAC card and training.

61. Rich had Seniority over Jason Batchelor, Keith Faulk and
Christopher Watson, all Caucasian, but they were provided their CAC cards
and training.

62. The stated reason for his termination was is pretext as the spill was

not Rich’s fault and/or other employees did the same or similar actions and .
were not terminated.

63. Asaresult of the foregoing, Rich was caused to be injured and
damaged including, but not limited to: lost wages (both front and back pay .
with interest); lost benefits; being forced to seek other employment and/or
income; to have his career significantly adversely impacted; loss of
seniority, mental anguish, emotional distress, depression, sadness, fear,
anxiety, humiliation, shame, stress, worry, sleepless nights, and out of
pocket expenses.

COUNT I- RACE DISCRIMINATION-

FAILURE TO PROMOTE 42 USC 2000(e) et. seq.
and 42 U.S.C. 1981

10
Case 1:20-cv-00069-SRW Document 1 Filed 01/28/20 Page 11 of 15

64. The defendant discriminated against the plaintiff because of his
race in the terms, conditions, and privileges of employment.

65. The Plaintiff, Rich is a member of a protected class as he is an
African American.

66. Rich was qualified for and applied for the positions of temp —
lead, Lead, and full-time positions.

67. Jason Batchelor, Keith Faulk, and Christopher Watson were each
hired after Rich-i.e. had less seniority than Rich.

68. Jason Batchelor, Keith Faulk, and Christopher Watson, all
Caucasian, were selected for the promotions Rich sought.

69. The stated reason for the selection was pretext as Primus did not
follow procedure when determining who received CAC cards and training,
when it determined Rich would not receive training and a CAC card while
the white comparators would.

70. As a result of the foregoing, Rich was caused to be injuired and
damaged including, but not limited to: lost wages (both front and back pay
with interest); lost benefits; being forced to seek other employment and/or
income; to have his career significantly adversely impacted; loss of

seniority, mental anguish, emotional distress, depression, sadness, fear,

11
Case 1:20-cv-00069-SRW Document 1 Filed 01/28/20 Page 12 of 15

anxiety, hurniliation, shame, Stress, worry, sleepless nights, and out of
pocket expenses.

COUNT III-RETALIATION-42 USC 2000(e) et. seq.
~ and 42 U.S.C. 1981

71. The defendant Primus retaliated against Rich for objecting to
and reporting acts of racial discrimination.

72. When the Plaintiff complained of race discrimination regarding
his repeated attempts to apply and receive a lead position and to obtain
insurance, Rich was terminated.

73. The stated reason for his termination was is pretext as the fuel
spill was not Rich’s fault and/or other similarly situated employees who had
not complained of racial discrimination, including, but not limited to, Mr.
Glover and Mr. Constable, did the same or similar actions and were not
terminated.

74.  Asaresult of the foregoing, Rich was caused to be injured and
damaged including, but not limited to: lost wages (both front and back pay
with interest); lost benefits; being forced to seek other employment and/or
income; to have his career significantly adversely impacted; loss of
seniority, mental anguish, emotional distress, depression, sadness, fear,
anxiety, humiliation, shame, stress, worry, sleepless nights, and out of

pocket expenses.

12
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 13 of 15

    

COUNT IV- DISCRIMINATORY DISCHARGE (RACE) -
42 USC 2000(e) et. seq. and 42. U.S.C. 1981

   

75. The Plaintiffis an African American.

76. The Defendant terminated the Plaintiff because of his race.

77. The stated reason for his termination was pretext as the fuel
spill was not Rich’s fault and/or other similarly situated employees,
and were not terminated.

78. As aresult of the foregoing, Rich was caused to be injured and
damaged including, but not limited to: lost wages (both front and back pay
with interest); lost benefits; being forced to seek other employment and/or
income; to have his career significantly adversely impacted; loss of
seniority, mental anguish, emotional distress, depression, sadness, fear,
anxiety, humiliation, shame, stress, worry, sleepless nights, and out of
pocket expenses,

IV. DAMAGES

79. Rich was caused to be injured and damaged including, but not
limited to: lost wages (both front and back pay with interest); lost benefits;
being forced to seek other employment and/or income; to have his career

significantly adversely impacted; loss of seniority, mental anguish,

13
Case 1:20-cv-00069-SRW Document 1 Filed 01/28/20 Page 14 of 15

emotional distress, depression, sadness, fear, anxiety, humiliation, shame,
stress, worry, sleepless nights, and out of pocket expenses.

80. Rich is seeking an unspecified amount of compensatory and
punitive damages to be determined by the jury.

VI. PRAYER FOR RELIEF

WHEREFORE, the plaintiff respectfully prays that this Court assume
jurisdiction of this action and after trial:

81. Enter an Order requiring the defendant to make the plaintiff
whole by awarding him reinstatement, lost wages (both back pay and future
pay) plus interest, out of pocket expenses, compensatory and punitive
damages, loss of benefits, loss of retirement, loss of pension, loss of
seniority, and other benefits of employment.

82. The Plaintiff further prays for such other relief and benefits as
the cause of justice may require, including, but not limited to, an award of

costs, attorney’s fees and expenses.

THE PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.

Respectfully Submitted,

etuda QA. Meee
Patricia A. Gill
GIL047

Attorney for Plaintiff

14
Case 1:20-cv-00069-SRW Document1 Filed 01/28/20 Page 15 of 15

OF COUNSEL:

PATRICIA A. GILL, P.C.

PO Box 55304

Birmingham, AL 35255

Phone : (205) 930-9800
Facsimile: (205) 930-9809
E-Mail: patriciagill@yahoo.com

PLEASE SERVE DEFENDANTS VIA CERTIFIED MAIL:

Primus Solutions, LLC

c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104

ASRC Primus Solutions, Inc.

c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104

ASRC Federal Holding Company, LLC
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104

15
